Mollison, Judge:
The above-enumerated appeal for reappraisement relates to plywood, exported from Finland in the year 1956, and was submitted for decision upon stipulation of counsel for the parties limited to the items marked with the letter “A” and checked HG by Examiner H. H. Geller on the invoice.
On the agreed facts, I find foreign value, as defined in section 402 (c), Tariff Act of 1930, as amended, to be the proper basis for determination of the value of said items of merchandise, and that such value, in each instance, was the appraised unit value, less 4 per centum, packed.
In all other respects and as to all other merchandise the said appeal for reappraisement is dismissed.
Judgment will issue accordingly.